Citation Nr: 0710439	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-34 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent rating 
for thrombophlebitis of the left leg, prior to June 22, 2005.

2.  Entitlement to a rating in excess of 40 percent rating 
for thrombophlebitis of the left leg, since June 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision in which the 
RO denied a rating in excess of 30 percent for the service-
connected left leg disability.  The veteran perfected an 
appeal to the Board.

In October 2006, the RO increased the rating for 
thrombophlebitis of the left leg to 40 percent, effective 
June 22, 2005.  As higher ratings for the disability under 
consideration are available before and after the 
aforementioned date, and the veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
recharacterized the appeal as encompassing the claims set 
forth on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to June 2005, the veteran's left lower extremity 
disability was manifested by pain and persistent edema.  

3.  Since June 2005, the veteran's left lower extremity 
disability has been manifested by pain, persistent edema and 
stasis changes over the malleolus, without ulceration.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for 
thrombophlebitis of the left leg, for the period prior to 
June 22, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.104, 
Diagnostic Code 7121 (2006).  

2.	The criteria for a rating in excess of 40 percent for 
thrombophlebitis of the left leg, for the period since June 
22, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.104, 
Diagnostic Code 7121 (2006).38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Code 7121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations address 
VA's notification and assistance requirements in the context 
of claims for benefits.  

Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id.

In VCAA letters dated in November 2002 and February 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any pertinent 
evidence in his possession.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that in rating 
cases, a claimant must be informed of criteria for assignment 
of disability ratings (to include the rating formula for all 
possible schedular ratings for a disability), and that VA 
must provide information regarding the effective date that 
may be assigned.  In this appeal, the criteria for higher 
ratings was set forth in the statement of the case (SOC) and 
supplemental SOC (SSOC) (which is sufficient under 
Dingess/Hartman), and a March 2006 letter provided 
information concerning the assignment of disability ratings 
and effective dates.  

The Board notes that, although the February 2005 and March 
2006 letters were furnished to the appellant after the rating 
decision on appeal, after each letter, he and his 
representative were afforded opportunities to respond before 
the RO readjudicated the claim (and, increased the rating 
from June 22, 2005) in October 2006.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service VA 
outpatient treatment records from the Durham VA Medical 
Center (VAMC), private medical records, and VA examination 
reports.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, in a claim for 
increase, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

By way of history, service connection for thrombophlebitis of 
the left leg was first awarded in 1970, at which time a 30 
percent rating was assigned.  The veteran's rating was 
reduced to 10 percent and returned to 30 percent on several 
occasions through the years.  The rating was last established 
at 30 percent (under the rating criteria then in effect), by 
a 1997 rating decision.  It is noted that the regulation 
setting forth criteria for rating the disability was amended 
in 1998.  As the veteran's current claim for an increase was 
received in October 2002, the criteria in effect since 
January 1998 are applicable.

Post-phlebitic syndrome of any etiology, with intermittent 
edema of an extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, a 10 percent 
rating is warranted.  With persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrants a 20 
percent rating.  Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulcerations, will be 
rated as 40 percent disabling.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration will be rated as 60 percent disabling.  
These ratings are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined.  38 C.F.R. § 4.104, 
Diagnostic Code 7121.  

In this appeal, the  RO increased the rating for the 
veteran's left leg disability to 40 percent on the basis of 
the findings reflected in the report of a June 22, 2005, 
examination by the veteran's private physician, to 
particularly include persistent stasis dermatitis.  Under the 
criteria outlined above, for a rating in excess of the 30 
percent rating to be assigned prior to this date, the 
evidence would have to show persistent edema and stasis 
pigmentation or eczema.  Intermittent ulcerations help meet 
the criteria for a 40 percent rating, but are not necessary.  

Medical evidence dated prior to June 2005 includes VA 
outpatient treatment records dated from September 2002 to 
October 2003 and the report of a VA compensation examination 
conducted in September 2003.  None of these records reflect 
persistent stasis pigmentation or eczema associated with the 
service-connected disability.  In this regard, it is noted 
that in August 2002 the veteran reported left lower extremity 
pain, with intermittent swelling.  He had been treated with 
the medication Coumadin and with NSAIDs and a compression 
stocking.  Over the past several months, he reported that the 
swelling and pain had worsened.  In September 2002, the 
veteran's left calf was noted to be 1.5 inches greater than 
the right, but no lesions of the skin were reported.  It was 
commented that the veteran had pain in the left lower 
extremity that was likely related to postphlebitic syndrome.  

On VA examination in September 2003,the veteran complained of 
pain and swelling of the left leg that worsened if he tried 
to walk more than 100 feet.  He had retired from the post 
office after working for over 20 years.  He stated that he 
had retired because of the pain and swelling in his left leg.  
He was currently taking the medication Motrin and had been on 
several types of anticoagulant medication, but not at the 
present time.  Examination showed the leg to be swollen, with 
the left ankle slightly larger than the right, but the left 
calf 1 3/4 inches larger than the right.  It was noted that the 
examination was conducted in the morning and that this was as 
small as the leg was likely to get.  At four inches above the 
knee, the left thigh was 2 1/4 inches larger than the right.  
The left was 2 inches greater than the right at eight inches 
above the knee, which showed that the swelling was in the 
entire left leg and was considered permanent.  The diagnosis 
was postphlebitic syndrome with permanent swelling of the 
left lower extremity, permanent pain, and reduction in 
standing and walking.  

The June 2005 private examiner noted that the left lower 
extremity was quite symptomatic, with aching and throbbing 
discomfort and tightness.  On examination, the left calf and 
thigh was about four inches larger than the right.  There 
were venous stasis changes along the medial malleolus and 
prominent superficial venous network in the left lower 
extremity.  He did not have any skin breakdown and there was 
no evidence of a venous stasis ulcer.  After laboratory 
testing, the veteran was placed on anticoagulation therapy.  
Records of the veteran's private physician, dated through 
March 2006, continue to show that the veteran manifested 
venous stasis changes along the medial malleolus and left 
lower extremity edema.  No ulceration was reported.  

The veteran was examined by VA in August 2005.  At that time, 
there was obvious edema involving the left lower extremity, 
when compared to the right.  There was no Homan's sign and no 
cord noted on palpation of the lower extremity.  There was 
questionable pitting edema of the right leg and 1 to 2+ 
pitting edema of the left leg.  There was no evidence of any 
skin lesions and no tenderness along the saphenous vein or 
obvious swelling of the saphenous vein area of the left 
thigh.  The diagnosis was post-phlebitic syndrome of the left 
leg, with residuals.  

For the 40 percent rating, the veteran would have had to 
manifest both persistent edema and stasis pigmentation or 
eczema.  The record does not show stasis changes until the 
private medical record in June 2005.  Therefore, he did not 
meet the criteria for a rating in excess of the 30 percent 
rating prior to the date of that medical record.  For a 
rating greater than 40 percent as of June 22, 2005, the 
medical evidence would have to demonstrate persistent 
ulceration in addition to the persistent edema and stasis 
changes that have been shown to be present.  No medical 
record, to include examination reports, by either the 
veteran's private physician or a VA provider has shown 
manifestations of ulceration.  Therefore, a rating in excess 
of the currently assigned 40 percent is not warranted.  

For the foregoing reasons, the claims for higher ratings for 
service-connected thrombophlebitis of the left leg, prior to 
and since June 22, 2005, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for thrombophlebitis of the 
left leg, prior to June 22, 2005, is denied.  

A rating in excess of 40 percent for thrombophlebitis of the 
left leg, since June 22, 2005, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


